                 Case 1:20-cv-07472-GHW Document 48 Filed 08/20/21 Page 1 of 2


                                                                                      WANDA FRENCH-BROWN
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct   212.407.4105
                                                                                      New York, NY 10154                                Main     212.407.4000
                                                                                                                                        Fax      212.407.4990
                                                                                                                                        wfrenchbrown@loeb.com



                                                                                      Via ECF

August 20, 2021

Hon. Gregory H. Woods
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 12C
New York, NY 10007-1312

Re:        WCA Holdings III, LLC v. Panasonic Avionics Corporation, No. 20-cv-7472

Dear Judge Woods:

        We write in regards to the above referenced action. Pursuant to Rule 1(F) of Your Honor’
s Individual Rules of Practice in Civil Cases, Defendant Panasonic Avionics Corporation (“
Panasonic”) and Plaintiff WCA Holdings III, LLC (“WCA”) (collectively, the “Parties”),
respectfully request that the Court enter the [Proposed] Revised Civil Case Discovery Plan and
Scheduling Order (ECF Dkt. No. (“Dkt.”) 47), filed August 20, 2021 (“8/20/21 Proposed Order”)
. We respond to each of the requirements of Rule 1(F) as follows:

              (1) The reason for the request that the Court enter the proposed order or stipulation

        In July 2021, the Parties conducted their third-party witness depositions; however,
collectively, at least eleven (11) more witnesses need to be deposed before the current fact
discovery deadline of September 16, 2021. Although the scope of discovery may change following
the Court’s ruling on the pending motion to dismiss the amended complaint (see Dkts. 34-40),
based on the discovery conducted to date, the Parties are in agreement that the fact discovery
deadlines are not feasible, and that, at least, a three-month extension of all deadlines is reasonable
under the circumstances. This extension also includes additional time towards the end of
December to account for the 2020/2021 Holiday season. The 8/20/21 Proposed Order reflects the
Parties’ agreement.

        Furthermore, the Parties are engaged in ongoing discovery meet and confers concerning,
among other things, additional document collections and productions, and setting dates for
depositions based on the availability of witnesses. Additionally, as previously indicated during
the November 19, 2020 initial conference, as well as the Parties’ prior request to amend the
Scheduling Order, the Parties are engaged in ongoing meaningful settlement discussions. Thus
the 8/20/21 Proposed Order also reflects the parties’ desire to expeditiously resolve this case while
providing adequate time to conduct necessary discovery.


Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
            Case 1:20-cv-07472-GHW Document 48 Filed 08/20/21 Page 2 of 2


                                                                                     Hon. Gregory H. Woods
                                                                                            August 20, 2021
                                                                                                     Page 2



           (2) The position of each of the parties with respect to the proposed order or stipulation

           The Parties agree to all terms of the 8/20/21 Proposed Order.

           (3) The basis for the Court’s legal authority to enter the proposed order or stipulation

       This Court possesses “the inherent power to manage its own affairs so as to achieve the
20orderly and expeditious disposition of cases.” Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir.
2009) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

           (4) Any other information that the parties believe would provide context for the Court’s
               evaluation of the request

        The Parties believe that the 8/20/21 Proposed Order strikes a reasonable and appropriate
balance between the Parties’ desire to expeditiously manage this case while allowing adequate
time to support continued meaningful settleme8nt discussions.

           We appreciate the Court’s time and attention to this matter.


Respectfully Submitted,

/s/ Wanda French-Brown

Wanda French-Brown
Counsel for Defendant Panasonic Avionics Corporation


/s/ Christopher M. Wyant

Christopher M. Wyant
Counsel for Plaintiff WCA Holdings III, LLC
21128042
